DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or suggest a fan, a first heat dissipation fin group, a second heat dissipation fin group, and at least one heat generation assembly, wherein the housing comprises a first air entry, a second air entry, and a first air exit, 5the fan, the first heat dissipation fin group, the second heat dissipation fin group, and the at least one heat generation assembly are disposed in the housing, the fan is located between the first heat dissipation fin group and the second heat dissipation fin group and includes a first air inlet, a second air inlet, and an air outlet, the air outlet is disposed corresponding to the first air exit of the housing, 10the first heat dissipation fin group is located between the first air entry and the first air inlet, the second heat dissipation fin group is located between the second air entry and the second air inlet, and the at least one heat generation assembly is connected to the first heat dissipation fin group and the second heat dissipation fin group.
The closest reference of record, Hsiao (United States Patent Application Publication 2011/0157560 A1), discloses a fan (22), a first heat dissipation fin group (16a), a second heat dissipation fin group (18a), and at least one heat generation assembly (14), wherein the housing comprises a first air entry (126a) , a second air entry (124a), and a first air exit (124b), the fan (22), the first heat dissipation fin group, the second heat dissipation fin group, and the at least one heat generation assembly are disposed in the housing (see fig.1), the fan is located between the first heat dissipation fin group and the second heat dissipation fin group and includes a first air inlet (see the location of fan 22 and where the air comes in), and an air outlet (see where the air exits ) but Hsiao does not disclose  the air outlet is disposed corresponding to the first air exit of the housing, the first heat dissipation fin group is located between the first air entry and the first air inlet, the second heat dissipation fin group is located between the second air entry and the second air inlet, and the at least one heat generation assembly is connected to the first heat dissipation fin group and the second heat dissipation fin group.
Claims 2-20 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882